department of the treasury internal_revenue_service washington d c date apr -2 sin contact person identification_number telephone number employer_identification_number w o o l u dear sir or madam this is in reference to your letter dated date requesting advance approval of your grant procedures under sec_4945 of the internal_revenue_code the information submitted in this case shows that grants will be administered and supervised by a a publicly supported charity the scholarship program is called b a will prepare and furnish application forms receive ail applications determine the recipients and amount to be awarded notify the recipient’s of the award confirm enrollment in an educational_institution make payment of the award and supervise and investigate the use of the grant funds by recipients in their educational programs recipients are determined solely by a utilizing selection criteria based on an analysis of detailed information whereby each candidate is evaluated based on the following scholastic aptitude as measured by performance on the scholastic aptitude test scholastic performance measured by rank in class counselor appraisal and interests activities and leadership contributions scholarships will only be awarded to students that plan to enroll in an institution that meets the requirements of sec_170 of the code the recipient will not be restricted in his or her course of study you have agreed to ensure compliance with the appropriate percentage_test set forth in revproc_76_47 in the aggregate with respect to all the foundation scholarship programs that are available to the same individuals sec_4945 of the code provides for the imposition of taxes on each taxable_expenditure of a private_foundation sec_4945 of the code provides that the term taxable_expenditure means any amount_paid or incurred by a private_foundation as a grant to an individual for travel study or other similar purposes by such individual unless such grant satisfies the requirements of sec_4945 sec_4945 of the code provides that sec_4945 shall not apply to an individual grant awarded on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary if it is demonstrated to the satisfaction of the secretary that the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 and is to be used for the study at an educational_organization described in sec_170 of the code based on the information presented above and assuming the programs will be conducted as proposed with a view to providing objectivity and nondiscrimination in the awarding of scholarship grants we rule that your grants to a for the awarding of scholarships comply with the requirement of sec_4945 of the code thus such expenditures made in accordance with those procedures will not constitute taxable_expenditures within the meaning of sec_4945 of the code and as such are eligible for the exclusion from income provided for in sec_117 of the code to the extent that such grants are actually used for qualified_tuition_and_related_expenses within the meaning of sec_117 of the code this ruling is based on the understanding that there will be no material_change in the facts upon which is based and that no grants will be awarded to foundation managers trustees members of selection committees or for a purpose inconsistent with purpose described in sec_170 of the code any change in the procedure must be reported to the ohio tax exempt and government entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh please note that this ruling is only applicable to grants awarded under the a scholarship program as outlined above before you enter into any other scholarship program you should submit a request for advance approval of the program we are informing the ohio tax exempt and government entities te_ge customer service office of this action please keep a copy of this ruling with your organization's permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent an if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert c harper jr manager exempt_organizations technical group
